 JAHN-TYLER PRINTINGAND PUBLISHINGCOMPANY167Jahn-Tyler Printing and Publishing CompanyandAmalgamatedLithographers of America,Local No. 22,Petitioner.Case No.21-RC-3560.April 15,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Steinfeld, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employeris anArizona corporation engaged in the printingand lithographing business.It produces printed materials valued atmore than $100,000 per year, which it supplies to instrumentalities ofinterstate commerce, to public utilities or transit systems whose grossannual revenues exceed the minima required by the Board's standardsfor the assertion of jurisdiction, and to enterprises producing orhandling goods destined for out-of-State shipment or performingservices outside the State, which goods and services exceed $50,000in value per year.These customers of the Employer directly utilizesuch printed materials in their own products, services, and processes.We find, on the basis of the above data, that the Employer is engagedin commercewithin the meaning of the Act and that it would ef-fectuate the purposes of the Act to assert jurisdiction herein.'2.The labor organizations involved claim to represent certainemployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit limited to the Employer'slithographic production employees.The Employer agrees that asingle-employer unit of these employees is appropriate.The Inter-venor, which presently represents all letterpress and lithographic pro-duction employees of members of the Employing Printers Associationof the Salt River Valley, does not contest the craft status of the litho-graphic production employees, but nevertheless contends that only anassociationwide unit is appropriate for bargaining purposes? Itsposition, in substance, is that the Employer has been and remains amember of the Association, and that it has historically bargained asI JonesboroGrain Drying Cooperative,110 NLRB 4812 Phoenix Printing Pressmen and Assistants' Union No. 250 was permitted to interveneat the hearing on the basis of a contractual interest.8We find it unnecessary to pass upon the Inteivenor's further contention that its con-tract is a bar in view of our finding that the Petitioner's proposed unit is inappropriate.112 NLRB No. 34. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of the Association on a multiemployer basis.The Petitionercontends that there has been no effective bargaining on a multi-employer basis with the Intervenor or, in any event, that the Employeris no longer a part of such a unit.The Employing Printers Association of the Salt River Valley wasorganized on an informal basis in 1944 by the newspapers and jobshop printers of Phoenix, Arizona, including the Employer, to ne-gotiate with various unions in the graphic arts industry. It has nofixed membership, collects no dues, and functions through 2 unpaidofficers and a 5-member contract and wage scale committee which rep-resents the Association in bargaining negotiations.Those employerswho desire to do so, meet in August before expiration of the bar-gaining agreement with the Typographical Union, to discuss theircommon position and to appoint the committee.The committee thenproceeds to negotiate binding agreements with the TypographicalUnion, the Intervenor, the Bookbinders Union, and other unions rep-resenting employees employed by members of the Association.TheEmployer has participated in joint bargaining, through the commit-tee,with the Typographical Union for its typographical employees,and with the Intervenor for both its letterpress and lithographic pro-duction employees.Glen Tyler, executive vice president of the Employer, was appointedamember of the contract and wage scale committee in August 1953,just prior to negotiations with the Typographical Union.When theterms of the agreement with the Typographical Union were settled,Tyler withdrew from the committee and was replaced.He did notparticipate in the negotiations with the Intervenor, and informed thecommittee that he might not go along with any agreement which mightbe reached with the Intervenor because he was unable to obtain quali-fied lithographic employees through that organization. Tyler did not,however, indicate that he thereby intended to resign from the Associ-ation.When an agreement with the Intervenor was reached, a copywas sent to the Employer under the accepted procedure, and theEmployer has put the new minimum wage scale for letterpress em-ployees into effect. Its lithographic employees' wage scale was notaffected as they were already receiving more than the scale set by thenew agreement.At the hearing, the Employer stated that it wishedto deal with the Petitioner for a single-employer unit of its litho-graphic production employees.In accordance with the Intervenor's contention, we find that thepattern of bargaining described above has been multiemployer innature.The contract and wage scale committee is the authorizedrepresentative of the Association in negotiating with unions, and the THE TEXAS COMPANY169terms of the agreements so reached have been put into effect by allthe employers concerned, including the Employer.'The record does not establish that the Employer has withdrawnfrom membership in the Association.At most, it has indicated a de-sire to pursue an individual course of action with respect to bargainingfor its lithographic production employees only. It has not indicatedan intention to abandon joint bargaining through the Association forits typographical and letterpress employees.As the Employer hasnot unequivocally evinced an intent henceforth to pursue a course ofindividual action with regard to its labor relations, we believe thatthe bargaining history is controlling in determining the appropriateunit in this proceeding.5We shall, therefore, dismiss the petition, asthe proposed unit is too limited in scope.[The Board dismissed the petition.]1IEMBERSRODGERSandLEEDOMtook no part in the consideration ofthe above Decision and Order.°Capital Dzstrict Beer Distiibutors Association, at al.,109 NLRB 176;Fish IndustryCommittee,98 NLRB 6965Washington Hardware Company,95 NLRB 1001;Atlas Storage Division, P A V AtlasIndustrtal Centel,100 NLRB 1443,Pioneer Incorporated,90 NLRB 1848.The Texas Company, Port Arthur Works and Port Arthur Ter-minalandAlbert 0. Lawless,Jr., Individually and on Behalfof Others,PetitionerandLocal Union No. 390,InternationalBrotherhood of Electrical Workers,AFL.Case No. 39-RD-37.April 15, 1955DECISION AND ORDERUpon a decertification petition duly filed under Section 9 (c) ofthe National Labor Relations Act, a hearing was held before CliffordH. Potter, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.The Union is a labor organization certified by the Board and cur-rently recognized by the Employer as the exclusive bargaining repre-sentative of the employees designated in the petition.112 NLRB No. 33